Citation Nr: 1026278	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 50 percent disabling

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania and Board remand.  The Veteran's claims file is in 
the jurisdiction of the VA Regional Office in Wilmington, 
Delaware (RO).

During his May 2008 hearing before the Board, the Veteran raised 
the issue of entitlement to service connection for peripheral 
neuropathy, to include as due to service-connected diabetes 
mellitus, type II.  However, review of the Veteran's claims file 
reveals that this issue has not yet been adjudicated by the RO.  
Therefore, the issue of entitlement to service connection for 
peripheral neuropathy, to include as due to service-connected 
diabetes mellitus, type II, is referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by restricted, constricted and flat affect; anxious, 
fearful, dysphoric, and depressed mood; intrusive memories; 
nightmares; sleep disturbance; social isolation; hypervigilance; 
irritability; paranoia; paranoid delusions; auditory 
hallucinations; panic attacks; avoidance of trauma-related 
stimuli; obsessive behavior and rituals; memory impairment; 
spatial disorientation; confusion while driving; difficulty 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  The evidence 
also shows that the Veteran had goal-directed and logical thought 
process; no suicidal or homicidal ideation; no inability to 
perform the activities of daily living; and no memory loss for 
names of close relatives, own occupation, or own name.

2.  The Veteran's service-connected PTSD precludes him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total disability rating based upon 
individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to the Veteran's claim of entitlement to an increased 
rating for PTSD, prior to a May 2010 readjudication of the 
Veteran's claim, letters dated in January 2005, March 2006, and 
November 2008 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 
(Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter followed 
by a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In response to a November 2008 letter, the Veteran 
submitted an Authorization and Consent to Release Form (VA Form 
21-4142) with four identified providers listed.  Accordingly, the 
RO responded and informed the Veteran that he would have to 
submit a separate VA Form 21-4142 for each provider.  In response 
to the RO's letter, the Veteran provided five completed forms.  
However, review of those forms reveals that the treatment 
provided by the identified providers does not pertain to the 
Veteran's PTSD.  Accordingly, as the forms indicate that the 
private treatment records identified by the Veteran were not 
pertinent to his appeal, the RO did not obtain those records.  
With regard to the one VA Form 21-4142 which did identify 
pertinent treatment, the RO requested and obtained those records.  

The Veteran was provided with four VA examinations with regard to 
his PTSD.  The Veteran has not indicated that he found any of the 
examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations are adequate, as they provide sufficient 
detail to determine the severity of the Veteran's service-
connected PTSD in accordance with the pertinent rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion regarding the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
This is so because the Board is taking action favorable to the 
Veteran by granting entitlement to TDIU.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. 
App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

I.  PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

With regard to the Veteran's claim for entitlement to an 
increased rating for PTSD, the present level of disability is of 
primary concern.  Staged ratings are, however, appropriate when 
the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a February 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial evaluation of 30 
percent, effective September 20, 1999, under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  In April 2004, the 
Veteran filed the present claim for entitlement to an increased 
rating for his service-connected PTSD.  By an August 2004 rating 
decision, the RO granted an increased rating of 50 percent, 
effective April 8, 2004, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In November 2004, the Veteran filed a 
notice of disagreement with the August 2004 rating decision.  By 
an April 2005 rating decision, the RO denied the Veteran's claim 
for entitlement to an evaluation in excess of 50 percent for 
PTSD.  The Veteran perfected his appeal in July 2007.

The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan, 16 
Vet. App. 436.  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F.R. §  4.130 is 
not restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; and the 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 71-80 reflects 
that, if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); and no more than slight 
impairment in social, occupational, or school functioning 
(temporarily falling behind in schoolwork).  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 shows 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31-40 reflects some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
DSM-IV at 46-47.  

Private medical treatment records from April 2003 note that the 
Veteran had an improved mood, was less manic, and had a more 
rational thought process.  He denied suicidal and homicidal 
ideation, and reported that he continued to take his medication 
as prescribed.  The diagnoses were psychosis not otherwise 
specified, alcohol abuse, and history of PTSD.

VA treatment records from November 2003 through April 2007 reveal 
diagnoses of and treatment for PTSD.  A November 2003 VA 
treatment record reveals that the Veteran complained of 
difficulty sleeping, and noted that this was related to the loss 
of a very close friend.  He denied feeling severely depressed.  
He also denied a recurrence of flashbacks.  In January 2004, the 
Veteran reported that he was coping better with the loss of his 
friend, but that he was still having trouble sleeping.  A 
February 2004 treatment record notes that the Veteran reported 
that he believed that the stress he was under was affecting his 
ability to perform at work.  In March 2004, the Veteran stated 
that he was sleeping better.  The diagnosis was PTSD.  An April 
2004 treatment record notes the Veteran's complaints of 
ejaculatory problems and hand tremors.  He denied nightmares, 
restlessness, and paranoia, and indicated that he did not see his 
PTSD symptoms as worse.  He noted that he recently became 
stressed when he learned of changes in his job, but that he 
adjusted to the change and has become more accepting of it.  
Mental status examination revealed the Veteran to be groomed, 
neat, and cooperative.  His mood was euthymic and his affect was 
constricted.  His thinking was organized and his insight was 
good.  He was alert and oriented.  The diagnosis was PTSD.  

In a June 2004 statement, P.T. and M.L. reported that, while in 
the car when the Veteran was driving, the Veteran repeatedly 
missed the turn off on the road to get onto the highway, and 
noted that the Veteran seemed to be confused and unsure of what 
he was doing at that particular time.

A July 2004 private psychiatric evaluation notes that the 
Veteran's PTSD "has been exacerbated by time and an increase in 
the severity of his diabetes."  The report indicates that the 
Veteran was "coming to the time for him to retire from his . . . 
job" and that he evaluated his "30 plus years in the job" and 
recounted the "number of times he has requested consideration 
for other jobs with more responsibility and a higher salary and 
how the 100% turn down he has received from personnel."  The 
report reflects that the Veteran had "good job evaluations in 
his position . . . but no promotions" and that he felt that he 
"has been 'pegged' different and maybe others have sensed his 
social isolation, latent anger, frustration, hopelessness, and 
indecisive nature."  The report indicates that, outwardly, the 
Veteran presented himself with a calm, quiet demeanor, and that 
he was neatly dressed, clean, stood erect, carried himself with 
dignity, and "talk[ed] with a use of words that more than 
adequately describe his feelings and presenting problem of a 
painful Post Traumatic Stress Disorder history."  The evaluation 
notes that the Veteran's stress was so intense that he "showed 
the physical symptom of losing his hair" and that he had 
depression, intrusive thoughts, suppressed anger, sadness, social 
withdrawal, trouble focusing and concentrating, and a flat 
affect.  The report also indicates that the Veteran's first 
marriage failed due to his PTSD symptoms.  The diagnosis was 
chronic PTSD, and a current GAF score of 40 was assigned.

An October 2004 VA treatment record reflects that the Veteran was 
exhibiting odd behavior, but that there was no concern for harm 
to others.  He complained of feeling suspicious and paranoid, and 
noted that he locked a door and put a chair there because someone 
started his motorcycle and someone was there.  He also reported 
that he still had suspicions about his wife.  The Veteran agreed 
to take Risperadal, "as paranoia and psychosis may occur with 
PTSD."  Mental status examination revealed the Veteran to be 
calm with articulate speech and organized thinking.  He was 
paranoid, but fully oriented.  He was not suicidal or homicidal, 
and he was aware that his behaviors supported being paranoid.  
The diagnoses were PTSD, psychotic disorder not otherwise 
specified, and rule out delusional disorder.  Another October 
2004 record notes that the Veteran was seen at the Nursing Home 
Care Unit the night before, and that he was just sitting near the 
station without causing any commotion or problems.  The Veteran 
did not say his name when asked, and he declined an offer to go 
to the emergency room.  He was not threatening, agitated, or 
disruptive, and he left on his own.  Another October 2004 record 
reflects that the Veteran's wife called and reported that she had 
not seen her husband since the day before.  She noted that the 
Veteran was again paranoid about people outside when he would 
hear a noise, but that he did not act in a threatening manner.  A 
record from a few days later reveals that the Veteran was found 
at Mercy Hospital in Maryland, and that they wanted to 
hospitalize the Veteran.  The physician from Mercy Hospital 
informed the VA doctor that the Veteran was committed because he 
was initially agitated and paranoid, but that they would have to 
release him because he became calmer and began taking his 
medication.  The Veteran was then transferred to the VA Medical 
Center in Coatesville.  

October 2004 treatment records from the VA Medical Center in 
Coatesville reflect that the Veteran was referred and admitted as 
being paranoid and agitated with some episodes of headaches and 
hearing voices.  The records indicate that there was no history 
of violence to self or others.  The Veteran reported that he felt 
that his wife was not faithful to him.  The Veteran noted that he 
was employed for 34 years as a public health advisor, but that 
his public relations were not good, and that he was a loner.  The 
diagnosis was chronic PTSD with vague paranoia.  After two days, 
the Veteran was discharged from the hospital.  An October 2004 VA 
treatment record from several days thereafter reflects that the 
Veteran denied feeling suspicious or paranoid.  He reported that 
he was able to take his medication.  The diagnosis was paranoid 
behavior.

Another October 2004 VA treatment record reflects that the 
Veteran presented with a neat and calm demeanor.  He noted that 
his experiences over the prior weekend, including his stay at the 
psychiatric unit in Coatesville scared him.  Records from 
Coatesville reveal that the Veteran did not show any aggression 
or threatening or inappropriate behavior, and that he was taking 
his medications.  He reported that he was not happy about being 
committed to Mercy Hospital, but that he cooperated and denied 
any aggression towards others.  The Veteran maintained that there 
was nothing wrong with what he did.  He agreed that it could be 
perceived as paranoia, but he said that there were reasons for 
acting in that manner.  He said that he never threatened anyone 
in his home or in the community, and that although he did pick up 
a hammer one time, that it was with the intent of self-defense in 
case someone broke into his home.  He also reported that he felt 
that his wife exaggerated, and noted that he and his wife were 
having marital issues.  He stated that he made a mistake in 
marrying her and that he decided to separate from her.  Mental 
status examination showed the Veteran to be cooperative, calm, 
and composed.  He was articulate and able to rationalize his 
actions appropriately.  He was aware of the physician's concern 
that paranoia and psychosis may sometimes appear with PTSD, and 
maintained that he would take his medications regularly.  The 
Veteran did not exhibit any evidence of paranoia and he did not 
appear guarded.  He was forthcoming with his answers and seemed 
genuinely interested in continuing treatment.  He was not 
suicidal or homicidal, and no recent paranoid situations were 
reported.  He was able to rationalize that his paranoia was 
within reason and not necessarily bizarre or inappropriate.  The 
Veteran was organized and coherent in his thinking, and he was 
calm and cooperative without any signs of vigilance or paranoia.  
There were no overt psychotic symptoms.  The diagnoses were PTSD 
with possible psychosis, psychotic disorder not otherwise 
specified, and rule out delusional disorder.

A November 2004 VA treatment record notes the Veteran's 
complaints of sexual dysfunction.  He indicated that some of his 
thoughts were psychotic in nature, but denied any of those 
thoughts lately.  Mental status examination revealed the Veteran 
to be groomed, neat, cooperative, and compliant.  His speech was 
normal, and he reported some possible depression.  He was alert 
and oriented, and this thinking was organized.  No delusions or 
auditory hallucinations were reported.  Insight was good.  He 
reported that he was thinking of retiring due to stress.  The 
diagnoses were PTSD and psychotic disorder not otherwise 
specified possibly due to PTSD, depression, or delusional 
disorder.  

In December 2004, the Veteran's wife called to report that the 
Veteran was more paranoid and threatening towards her, noting 
that he made a verbal threat to her and started grabbing her on 
one occasion when she wanted to leave the room.  She noted that 
he was again paranoid that she was seeing someone else.  The 
following day, the Veteran's wife called again to report that the 
Veteran was more paranoid and that she decided to stay with her 
mother.  She said that the Veteran believed he was the son of God 
and was praying and crying, but that he did not show any 
aggressive acts.

A January 2005 VA treatment record notes that the Veteran 
reported that his marriage was strained and that he believed that 
his wife was paranoid about that and tried to "put it on him."  
He denied ever being a danger to himself or to others.  The VA 
physician asked the Veteran about his statement that he was the 
son of God, and he answered that "we are all children of God so 
there is nothing wrong" with what he said.  He indicated that he 
was active in his church, and a quiet person.  The Veteran agreed 
to take his medication, but did not agree to have the dosage 
increased.  Mental status examination revealed the Veteran to be 
well-groomed, neat, calm, and cooperative.  He was articulate, 
alert, and oriented.  There was no bizarre behavior noted.  The 
Veteran was not happy with his marriage, but was waiting for the 
proper time to ask for a divorce.  He denied suicidal and 
homicidal ideation.  He also denied being paranoid, but he seemed 
to think that the VA physician was putting more weight on what 
his wife reported.  Impulse control was good.  The diagnosis was 
PTSD.  

In January 2005, the Veteran underwent a VA PTSD examination.  
During the examination, the Veteran was not fully alert and had 
difficulties with his memory.  He was not able to provide much 
information.  He reported that he lived with his wife, and that 
he kept in contact with his children from a previous 
relationship.  He denied having any friends, but noted that he 
and his wife went out to dinner and movies from time to time.  
The Veteran stated that he was a "venereal disease inspector" 
with the Department of Health for the past 20 years, but the VA 
examiner noted that it was "doubtful that the veteran is 
employed at this time."  Mental status examination revealed the 
Veteran to be well-dressed with occasional eye contact.  He was 
not totally oriented, and he dozed off for a few seconds during 
the interview.  There were long pauses and delays before he would 
answer questions, and he would often forget the questions asked.  
The Veteran reported auditory hallucinations, and he had a 
delusional thinking system and believed that people were trying 
to kill him.  He had passive suicidal wishes, but denied active 
suicidal and homicidal plans.  His short- and long-term memories 
were compromised.  He had obsessive tendencies about people being 
after him, but there was no indication of compulsions.  He denied 
experiencing panic attacks, but reported difficulty sleeping and 
night sweats.  The examiner noted that the Veteran presented as 
totally confused, but drove himself to the examination 
successfully.  The examiner stated that malingering could not be 
ruled out.  The diagnoses were chronic moderate PTSD and 
psychotic disorder not otherwise specified.  A GAF score of 40 
was assigned.  The examiner further concluded that, based on the 
Veteran's presentation, he was not capable of seeking or 
maintaining gainful employment.  

In February 2005, the Veteran stated that he was feeling fine, 
and denied psychotic symptoms.  He reported that he was taking 
his medication as prescribed.  Mental status examination revealed 
the Veteran to be groomed, neat, cooperative, and pleasant.  He 
was less guarded than before, and was showing a better 
understanding of PTSD.  He reported his mood as good, and denied 
feeling depressed.  His affect was less constricted.  His 
thinking was organized, and he was alert and oriented.  He also 
showed more insight, and reported that he would continue to take 
his medication as prescribed.  He denied thoughts of suicide and 
homicide.  The diagnoses were PTSD and psychotic disorder not 
otherwise specified.  

In March 2005, the Veteran's work supervisor called VA to report 
that the Veteran was behaving erratically at work and that he was 
concerned that someone might get hurt.  However, he explained 
that the Veteran had not made any threats or acts of 
dangerousness, but was just acting strange.  An April 2005 VA 
treatment record reflects that the Veteran was very upset that 
his supervisor called VA.  He expected the VA physician to have 
called the authorities to report his supervisor for what he did.  
The Veteran denied any wrongdoing, and indicated that he might 
seek treatment elsewhere.  He reported that he was taking his 
medication, but that he did not think that he really needed them.  
Mental status examination revealed the Veteran to be groomed, 
neat, and cooperative.  His mood was euthymic and his affect was 
full range.  He was goal-directed in his thinking, but content 
showed suspiciousness and paranoia.  He was alert and oriented 
and did not show any aggression or hostile behavior.  He did not 
exhibit any bizarre or inappropriate behavior.  He did not 
verbalize any intent to harm himself or others.  His insight was 
poor, but his impulse control was intact.  The diagnoses were 
PTSD and psychotic disorder not otherwise specified.  The VA 
physician noted that the Veteran had exhibited signs of psychosis 
since October 2004, and that he was suspicious and paranoid and 
not likely compliant with his medications.

In August 2006, the Veteran underwent another VA PTSD 
examination.  The Veteran reported that he separated from his 
wife of three years, and that he retired from his job of 35 years 
where he worked as a sexually transmitted disease - venereal 
disease investigator out in the field.  The Veteran also stated 
that he was recently convicted of driving under the influence of 
alcohol, and noted that his drinking increased since he retired.  
The Veteran complained of symptoms including pain and night 
sweats, nightmares, memory problems, forgetfulness, and 
confusion.  He stated that he felt poisoned, and worried that he 
couldn't control what was inside him that was poisoning him from 
Agent Orange.  He noted that he was no longer undergoing 
psychiatric treatment or taking any psychiatric medications.  He 
indicated that he was working a part-time job at the docks, and 
that he stayed in touch with his three children and three 
grandchildren whom he had good relationships with.  However, he 
noted social isolation.  He complained of unprovoked panic 
attacks, and denied a history of suicide attempts.  Mental status 
examination revealed the Veteran to be casually dressed, well 
groomed, neat, calm, cooperative, alert, articulate, and well-
oriented.  There was no evidence of bizarreness of thoughts or 
behavior.  He was open and forthright in his response to 
questions.  His thinking was coherent, logical, and goal-
directed, and there were no obvious delusions or ideas of 
reference.  He denied any recent thoughts of suicide or homicide, 
and there was no overt indication or admission of paranoid 
ideation.  He specifically denied hallucinations.  Judgment and 
insight were intact, and there was no indication of impaired 
cognitive process.  There was no evidence of impairment of 
immediate, recent, or short-term memory.  There were no 
persistent delusions or hallucinations, and there were no 
observed obsessional rituals which interfered with routine 
activities.  There was no evidence of near confused panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  There was no persistent 
impairment of impulse control or spatial disorientation, and 
there was no indication of neglect of personal appearance and 
hygiene.  However, there was a notation of grossly inappropriate 
behavior in 2004.  The diagnoses were PTSD; psychotic disorder 
not otherwise specified, currently in remission; and alcohol 
abuse.  A GAF score of 75 was assigned.  The examiner reported 
that the Veteran had the capacity for adequate social and 
occupational functioning, and there was no impairment of thought 
processes or communication.  The examiner further reported that 
the Veteran's PTSD symptoms were considered to be moderate to 
severe, but that the PTSD symptoms did not preclude employment.

A March 2007 VA treatment record reflects that the Veteran 
reported his belief that his psychiatric disorder might have 
impacted his ability to make reasoned judgments.  In April 2007, 
the Veteran reported that he was arrested for driving under the 
influence of alcohol.  He noted that he was separated from his 
wife.  He complained of anxiety, difficulty sleeping, trouble 
making decisions, and memory problems.  He did not see himself as 
depressed.  He said he stopped drinking alcohol two days before, 
and that he was drinking more than he wanted.  He was working at 
the docks.  Mental status examination revealed that the Veteran 
was groomed, neat, and cooperative.  He was soft spoken with an 
anxious mood and constricted affect.  His thinking was loose, but 
there was no overt psychosis.  He talked about odd and unusual 
events but was vague in his narrative.  He was guarded, but did 
not appear paranoid or internally preoccupied.  He was not 
suicidal or homicidal, and he was alert and fully oriented.  
Impulse control was intact.  The diagnoses were chronic PTSD and 
suspected thought disorder.

During a May 2008 hearing before the Board, the Veteran testified 
that he self-medicated with alcohol.  He complained of difficulty 
with relationships and doing business, difficulty sleeping, 
flashbacks, "pull[ing] guard duty" in his house thinking he is 
still in service, and hearing rockets.  He noted that he was 
arrested for driving under the influence of alcohol, and that he 
attended two or three alcohol rehabilitation classes.  He 
reported that he was not working, and that he could not work 
because of cataracts in his eyes.  He also stated that he had 
panic attacks.  He noted that he was given medication for 
anxiety, but that the medication was too strong and made him 
groggy, so he stopped taking it.  He indicated that he worked for 
the Center for Disease Control for approximately 35 years, but 
that he was never promoted due to his PTSD.  He also reported 
that he retired from his job with the Center for Disease Control 
because he was having problems with someone on the job who was 
harassing him, and that he was "almost to the point of kicking 
his butt."  He noted that he had difficulty remembering things 
at work, and that one day he got lost on his way to work.  He 
complained of memory problems and difficulty concentrating, 
noting that those were factors in his decision to retire.  He 
reported that he used to attend church, but that he quit going 
because he didn't get anything out of it.  He stated that he swam 
and worked out several times per week, and that he did his own 
shopping and cooking.  He noted that he did not have any friends, 
and that he occasionally talked with his family on the phone.  He 
reported that he mostly stopped communicating with his family 
after his mother's funeral, and that he had problems with some of 
his siblings but not all of them.  He indicated that he had one 
child, but stated that "[h]e ain't no good."

In January 2010, the Veteran underwent another VA PTSD 
examination.  The Veteran reported that he had been separated 
from his second wife for four years, and that he had nine 
children and maintained a relationship with them.  He noted that 
he lived alone, but that he knew several people for years and 
that they laughed and talked.  He stated that he went to a casino 
every Saturday to listen to music.  He also reported that he 
golfed, belonged to a swim club, and that he worked out.  He 
denied a history of suicide attempts, substance abuse, and 
violence or assaultiveness.  He noted that he quit drinking 
alcohol two months before.  He reported that he was not taking 
any psychiatric medications, but that he was undergoing 
individual psychotherapy with good effectiveness.  PTSD symptoms 
included recurrent and intrusive distressing recollections and 
dreams, intense psychological distress at exposure to trauma-
related stimuli, avoidance of trauma-related stimuli, restricted 
range of affect, irritability or outbursts of anger, and 
difficulty concentrating.  The examiner reported that the 
Veteran's PTSD was mild to moderate.

Mental status examination revealed the Veteran to be 
appropriately dressed, cooperative, and friendly.  Psychomotor 
activity and speech were unremarkable.  The Veteran expressed 
mistrust of his past treating physicians.  His mood was anxious, 
fearful, and dysphoric, and his affect was constricted.  His 
attention was easily distracted.  He was alert and fully 
oriented.  His thought process was unremarkable, but his thought 
content was positive for obsessions, delusions, and paranoid 
ideation.  With regard to his persistent delusions, the Veteran 
had a preoccupation with death, noting that he had "all this 
poison, Agent Orange in me.  I feel like I am dying everyday."  
(Emphasis omitted).  The Veteran's judgment was intact, as he 
understood the outcome of behavior.  His intelligence was 
average, and his insight was intact, as he understood that he had 
a problem.  The VA examiner noted that there was no sleep 
impairment.  In addition, there were no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts, episodes of violence, or 
problems with the activities of daily living.  Impulse control 
was fair, and the Veteran was able to maintain minimum personal 
hygiene.  Judgment was fair.  Remote memory was moderately 
impaired, and recent and immediate memory were mildly impaired.  
The diagnoses were chronic mild to moderate PTSD, alcohol 
dependence secondary to PTSD, and psychotic disorder not 
otherwise specified.  GAF scores of 60 for PTSD and 50 for 
psychotic disorder not otherwise specified were assigned.  With 
regard to his employment, the VA examiner noted that the Veteran 
was retired from his job, but that he had several arguments with 
his co-workers when he was working.  The examiner reported that 
the Veteran's prognosis was guarded, because he did not trust his 
treating physicians and he felt paranoid about taking medication.  
The examiner concluded that there was not total occupational and 
social impairment due to PTSD, but that PTSD resulted in 
deficiencies in judgment, which was noted to be "fair at best"; 
deficiencies in thinking, due to delusions and paranoia; 
deficiencies in family relations; deficiencies in work, due to 
many interpersonal difficulties with coworkers; and deficiencies 
in mood, due to anxiety and dysphoria.  The examiner reported 
that there was reduced reliability and productivity due to PTSD, 
and that the Veteran's anxiety, hypervigilance, poor memory, and 
poor concentration were obstacles to his productivity in a work 
setting.  
A private medical treatment letter from April 2010 reveals 
continued treatment for PTSD.  The physician noted that the 
Veteran's PTSD symptoms were exacerbated by his second 
separation, the severity of his diabetes, and an increase in his 
depression.  The physician stated that the Veteran "should be 
rated at 70 % for his Post Traumatic Stress Disorder with 
unemployability" noting that he had not worked since September 
2005.  The Veteran reported that he was retired from his job of 
35 years, and that he evaluated his time working as a negative 
time in his life.  He noted that he requested jobs with more 
responsibility and a higher salary, and was always turned down.  
He noted his belief that he was "pegged" different and that 
others sensed his social isolation, latent anger, frustration, 
hopelessness, and indecisive nature.  The Veteran stated that he 
later went to work at the docks, but that he was injured on the 
job.  Thereafter, he started drinking heavily, but he noted that 
he has since stopped his uncontrolled drinking.  The Veteran 
reported symptoms including depression, intrusive thoughts, 
suppressed anger, sadness, social isolation, and withdrawal.  
Examination revealed the Veteran to be calm, quiet, neatly 
dressed, and clean.  He stood erect and carried himself with 
dignity.  He talked with a use of words that more than adequately 
described his feelings.  He reported that he was taking 
medication for his PTSD.  The diagnosis was chronic severe PTSD, 
and a GAF score of 39 was assigned.  In another April 2010 
letter, the Veteran's private therapist reported that the Veteran 
was seen for individual counseling 13 times in 2009.

In April 2010, the Veteran underwent another VA PTSD examination.  
The Veteran reported that he was separated from his second wife 
for over four years, and that he had two children.  He stated 
that he lived alone, but that he enjoyed golfing, swimming, and 
going to the casino.  He indicated that he did not like people 
and did not socialize often.  He denied suicide attempts, 
violence and assaultiveness, and issues with alcohol or substance 
abuse.  The examiner noted that PTSD symptoms included recurrent 
and intrusive distressing recollections and dreams, intense 
psychological distress at exposure to trauma-related stimuli, 
psychological reactivity on exposure to trauma-related stimuli 
avoidance of trauma-related stimuli, irritability or outbursts of 
anger, and difficulty concentrating.  The examiner reported that 
the Veteran has had severe symptoms of PTSD since his last 
examination.  

Mental status examination revealed the Veteran to be 
appropriately dressed with fatigued or tense psychomotor 
activity.  His speech was soft or whispered, and his attitude was 
indifferent and irritable.  His mood was depressed and his affect 
was constricted.  He was easily distracted, but was alert and 
fully oriented.  His thought process was unremarkable, but his 
thought content showed ruminations, delusions, and paranoid 
ideations.  His delusions were paranoid.  His judgment was 
intact, as he understood the outcome of behavior.  His 
intelligence was average, and his insight was intact, as he 
understood that he had a problem.  There was no sleep impairment.  
There were no hallucinations, and the Veteran did not have 
inappropriate behavior or obsessive or ritualistic behavior.  
There was no suicidal or homicidal ideation, and impulse control 
was fair.  There were no episodes of violence, and the Veteran 
was able to maintain minimum personal hygiene.  There were no 
problems with the activities of daily living.  Remote and recent 
memory were mildly impaired, and immediate memory was moderately 
impaired.  The examiner noted that the Veteran was not employed, 
and that he retired in 2005.  The diagnoses were chronic severe 
PTSD, psychotic disorder not otherwise specified, and alcohol 
dependence secondary to PTSD in remission.  A GAF score of 49 was 
assigned.  The examiner noted that it was difficult to separate 
the Veteran's psychotic symptoms from his PTSD.  The examiner 
stated that the Veteran's prognosis was poor considering that his 
PTSD symptoms increased in severity despite his outpatient mental 
health treatment.  The examiner also found that there was total 
occupational and social impairment due to PTSD signs and 
symptoms, noting that the Veteran's memory was poor, that his 
concentration was impaired, and that his irritability, paranoia, 
and general apathy were major obstacles to his ability to be 
productive and reliable in a job setting.

The Veteran's current 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter, 8 
Vet. App. at 242.  The Veteran's GAF scores of 39 and 40 reflect 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The Veteran's GAF scores 
of 49 and 50 reveal serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The Veteran's GAF 
score of 60 shows moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Veteran's GAF 
score of 75 reveals that, if symptoms were present, they were 
transient and expectable reactions to psychosocial stressors, and 
no more than slight impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Accordingly, based on the analysis of the evidence as outlined 
below, the Board finds that the evidence supports an increased 
rating of 70 percent, but no more, for the Veteran's service-
connected PTSD.

The Veteran reported difficulty sleeping, depression, confusion 
while driving, social isolation, anger and frustration, 
hopelessness, intrusive thoughts, sadness, trouble concentrating, 
suspiciousness, paranoia, auditory hallucinations, psychotic 
thoughts, night sweats, alcohol abuse, and nightmares.  He also 
noted memory difficulties, flashbacks, avoidance of trauma-
related stimuli, irritability, outbursts of anger, performing 
perimeter checks in his house, hypervigilance, and intrusive 
thoughts.  He denied threatening behavior, and noted that he 
stayed in touch with his children and grandchildren, and that he 
enjoyed swimming, working out, golfing, and going to the casino.  
He repeatedly denied suicidal and homicidal ideation.  In 
addition, the Veteran's employer reported that his behavior was 
erratic at work, and that he was concerned that someone would get 
hurt.  

The medical evidence shows that the Veteran was regularly alert 
and fully oriented, but that on one occasion in January 2005, he 
was not fully alert and not completely oriented.  In addition, on 
at least two occasions, he was not oriented while driving.  He 
was also usually calm, groomed, neat, and cooperative.  His 
thinking was normally organized and his thought process was goal-
directed and logical, although loose thinking was reported.  
Speech was usually normal, except on one occasion it was soft and 
whispered.  There was also good or fair impulse control and no 
evidence of aggression or hostile behavior.  The medical evidence 
also shows that the Veteran had an anxious, fearful, dysphoric, 
or depressed mood with a constricted, flat, or restricted affect.  
There was paranoia, odd behavior, delusional thinking, and 
auditory hallucinations.  There was also long- and short-term 
memory trouble, obsessive tendencies, and grossly inappropriate 
behavior in 2004.  Insight was poor.  Thought content revealed 
obsessions, delusions, and paranoid ideations.  Eye contact was 
occasional, and the Veteran reported panic attacks.  Psychomotor 
activity was fatigued and tense on one occasion.  The Veteran 
reported that he was separated from his second wife, and that he 
had no friends.

After a thorough review of the evidence of record, the Board 
concludes that, although not all of the symptomatology is 
demonstrated, the Veteran's symptoms more closely approximate the 
requirements for a 70 percent evaluation than the currently 
assigned 50 percent evaluation, as there is evidence of 
obsessional behavior and rituals including obsessions, delusions, 
paranoid ideations, and performing perimeter checks in his house; 
impaired impulse control including irritability, outbursts of 
anger, and erratic behavior at work; spatial disorientation 
including not being fully oriented and becoming confused while 
driving; difficulty in adapting to stressful circumstances; and 
an inability to establish and maintain effective relationships as 
shown by his social isolation, lack of friends, and two failed 
marriages.  See 38 C.F.R. § 4.7 (2009) (noting that where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating); see also 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that a 100 percent evaluation is not 
for assignment.  While there is evidence of persistent delusions 
and hallucinations, disorientation to place, and one occasion of 
grossly inappropriate behavior, there is no evidence of gross 
impairment in thought processes or communication; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Thus, as the evidence does not more nearly 
approximate a 100 percent evaluation, an increased evaluation in 
excess of 70 percent is not warranted for the Veteran's PTSD.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's PTSD is not so unusual 
exceptional in nature as to render the rating for this disorder 
inadequate.  The criteria by which the Veteran's PTSD is 
evaluated specifically contemplate the level of impairment caused 
by that disability.  Id.  As demonstrated by the evidence of 
record, the Veteran's PTSD is manifested by restricted, 
constricted and flat affect; anxious, fearful, dysphoric, and 
depressed mood; intrusive memories; nightmares; sleep 
disturbance; social isolation; hypervigilance; irritability; 
paranoia; paranoid delusions; auditory hallucinations; panic 
attacks; avoidance of trauma-related stimuli; obsessive behavior 
and rituals; memory impairment; spatial disorientation; confusion 
while driving; difficulty adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  The evidence also shows that the Veteran had 
goal-directed and logical thought process; no suicidal or 
homicidal ideation; no inability to perform the activities of 
daily living; and no memory loss for names of close relatives, 
own occupation, or own name.  When comparing this with the 
symptoms contemplated in the Rating Schedule, the Board finds 
that the schedular evaluation regarding the Veteran's PTSD is not 
inadequate.  An evaluation greater than 70 percent is provided 
for certain manifestations of PTSD, but the medical evidence 
reflects that those findings are not present in this case.  
Therefore, the schedular evaluation is adequate and no referral 
is required. 

After review of the evidence of record, there is no evidence of 
record that would warrant a rating in excess of 70 percent for 
the Veteran's service-connected PTSD at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); 
see also Hart, 21 Vet. App. 505.  While there have been day-to-
day fluctuations in the manifestations of the Veteran's service-
connected PTSD, the evidence shows no distinct periods of time 
since service connection became effective, during which the 
Veteran's PTSD has varied to such an extent that a rating greater 
or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 
3.344 (2009) (VA will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations).

II.  TDIU

TDIU is warranted when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Although the Veteran did not file a formal claim for entitlement 
to TDIU, the issue has been raised by the record.  A request for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  In this case, an April 2010 
VA examiner stated that there was total occupational and social 
impairment due to PTSD signs and symptoms, and found that the 
Veteran's poor memory, impaired concentration, irritability, 
paranoia, and general apathy were major obstacles to his ability 
to be productive and reliable in a job setting.  Thus, the Board 
finds that the issue of entitlement to TDIU has been raised by 
the record.  See also Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).

Presently, the Veteran is service-connected for PTSD, evaluated 
as 70 percent disabling; diabetes mellitus, type II, evaluated as 
20 percent disabling; residuals of a nose fracture, rated as 
noncompensable; and appendectomy, rated as noncompensable.  The 
combined disability rating for these conditions is 80 percent.  
As such, the Veteran meets the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a).  

After reviewing the evidence of record, the Board concludes that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected PTSD.  During a May 2008 
hearing before the Board, the Veteran testified that he retired 
from his job at the Center for Disease Control after 35 years.

In a February 2004 VA treatment record, the Veteran stated that 
the stress that he was under was affecting his ability to perform 
at work.  In an April 2004 treatment record, the Veteran reported 
that he became stressed when he learned of changes in his job.  A 
July 2004 private psychiatric evaluation indicates that the 
Veteran evaluated his 30 plus years at his job and recounted a 
number of times that he requested consideration for other jobs 
with more responsibility and a higher salary, and that he was 
always turned down by personnel.  He reported that he felt that 
he had been "pegged" different by others at work due to his 
social isolation, latent anger, frustration, hopelessness, and 
indecisive nature.  After conducting an interview and mental 
status examination of the Veteran, the January 2005 VA examiner 
concluded that the Veteran was not capable of seeking or 
maintaining gainful employment due to his PTSD.  In March 2005, 
the Veteran's work supervisor called VA to report that the 
Veteran was behaving erratically at work and that he was 
concerned that someone might get hurt.  The supervisor explained 
that the Veteran had not made any threats or acts of 
dangerousness, but that he was acting strange.  An August 2006 VA 
examiner noted that the Veteran's PTSD symptoms were moderate to 
severe, but concluded that the Veteran's PTSD symptoms did not 
preclude employment.  

During a May 2008 hearing before the Board, the Veteran testified 
that he was not working, and that he could not work due to 
cataracts in his eyes.  He reported that he worked for the Center 
for Disease Control for approximately 35 years, but that he was 
never promoted due to his PTSD.  He stated that he retired from 
his job because he was having problems with someone on his job 
who was harassing him, and that he was "almost to the point of 
kicking his butt."  He noted that he had difficulty remembering 
things at work, and that one day he got lost on his way to work.  
A January 2010 VA examiner noted that the Veteran retired from 
his job, but that he had several arguments with his co-workers 
when he was working.  The examiner found that the Veteran's PTSD 
symptoms produced obstacles to his productivity in a work 
setting, but concluded that there was not total occupational and 
social impairment due to PTSD.  In April 2010, the Veteran noted 
that he was retired from his job of 35 years, and that while 
working, he requested jobs with more responsibility and a higher 
salary and was always turned down.  He reported that, after 
retiring, he took a job at the docks, but that he was injured on 
the job.  An April 2010 VA examiner found that there was total 
occupational and social impairment due to PTSD, and that the 
Veteran's PTSD symptoms were major obstacles to his ability to be 
productive and reliable in a job setting.

Under VA regulations, TDIU is warranted if the Veteran is unable 
to follow a substantially gainful occupation due his service-
connected disabilities.  38 C.F.R. § 3.340(a)(1).  In this case, 
applying the doctrine of reasonable doubt, the Board finds that 
the medical evidence of record is in relative equipoise as to 
whether the Veteran is unable to follow a substantially gainful 
occupation due to his service-connected PTSD.  Specifically, 
although the January 2005 and April 2010 VA examiners found that 
there was total social and occupational impairment and that the 
Veteran was not capable of seeking or maintaining gainful 
employment, the August 2006 and January 2010 VA examiners found 
that the Veteran's PTSD did not produce total social and 
occupational employment and that his PTSD symptoms did not 
preclude employment.  Considering the Veteran's educational and 
employment history, his statements regarding his PTSD, as well as 
the medical evidence regarding the functional impairment 
collectively exhibited by his service-connected PTSD, and with 
application of the benefit of the doubt doctrine, the Board finds 
that the Veteran is unable to follow a substantially gainful 
occupation due to his service-connected PTSD.  Accordingly, a 
total disability rating for compensation purposes based on 
individual unemployability is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A total disability rating based upon individual unemployability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


